Citation Nr: 0210031	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  97-34 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound (SFW) of the right thigh.

3.  Entitlement to an evaluation in excess of 10 percent for 
right ankle sprain with degenerative changes.

4.  Entitlement to an evaluation in excess of 30 percent for 
dermatitis, to include entitlement to separate ratings for 
dermatitis of the scalp, both ears, hands and feet.

5.  Entitlement to service connection for bilateral varicose 
veins as secondary to service-connected right ankle and thigh 
injuries.

6.  Entitlement to service connection for bilateral sensory 
motor polyneuropathy as secondary to service-connected right 
ankle and thigh injuries.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for gingivitis.

9.  Entitlement to service connection for bilateral knee 
disorder and right heel plantar calcaneal spur as secondary 
to service-connected right ankle sprain.

10.  Whether new and material evidence has been submitted to 
reopen claims for service connection for otitis externa, a 
kidney disorder, and a back disorder.

(The issues of entitlement to service connection for kidney 
and back disorders will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1943 to February 
1946.

Initially, the Board of Veterans' Appeals (Board) notes that 
the original claim on appeal sought a compensable rating for 
the veteran's right ankle disorder and a rating in excess of 
30 percent for PTSD.  A November 1999 supplemental statement 
of the case increased the evaluation for the right ankle 
disability to 10 percent and a November 2000 supplemental 
statement of the case increased the evaluation for PTSD to 50 
percent.  The veteran has continued his appeal as to these 
claims.

The Board further notes that since the veteran expressed 
disagreement with the initial ratings assigned for his PTSD 
and residuals of SFW to the right thigh, the Board must 
consider entitlement to increased ratings for these disorders 
for any period subsequent to the effective date for service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, the Board notes that it is undertaking additional 
development on the issues of entitlement to service 
connection for kidney and back disorders pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues. 

The Board also observes that in December 1996, the regional 
office (RO) denied a claim for service connection for a sinus 
disorder, and while the veteran filed a notice of 
disagreement with this aspect of the decision in January 
1997, he has not been furnished with a statement of the case.  
Accordingly, the Board will remand this issue (or take other 
appropriate action required by law) for the issuance of an 
appropriate statement of the case after the additional 
development is completed. 


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by symptoms in an 
unexceptional disability picture that approximate 
occupational and social impairment with reduced reliability 
and productivity but not deficiencies in most areas because 
of those symptoms or total occupational and social 
impairment.

2.  The veteran's residuals of a SFW of the right thigh are 
manifested by symptoms in an unexceptional disability picture 
that do not more nearly approximate severe to complete 
paralysis of the external cutaneous nerve, tender and painful 
scarring, or scarring that affects functional use. 

3.  The veteran's right ankle sprain with degenerative 
changes is manifested by symptoms in an unexceptional 
disability picture that more nearly approximates mild to 
moderate limitation of functional use with pain. 

4.  The veteran's dermatitis is manifested by symptoms in an 
unexceptional disability picture that do not more nearly 
approximate eczema that is exceptionally repugnant or with 
ulceration, extensive exfoliation or crusting, and systemic 
or nervous manifestations.

5.  The veteran's right heel plantar calcaneal spur and 
bilateral varicose veins, sensory motor polyneuropathy, and 
knee disorders are not related to service-connected 
disability.

6.  Tinnitus is not related to service or service-connected 
disability.

7.  Gingivitis, a periodontal disease, is not subject to 
service connection for the purpose of Department of Veterans 
Affairs (VA) compensation benefits.

8.  A claim for service connection for kidney and back 
disabilities was denied by an April 1950 rating decision 
which was not appealed.

9.  An application to reopen a claim for service connection 
for otitis externa was denied by a June 1986 rating decision 
which was not appealed.

10.  The evidence received since the rating decision of April 
1950 pertinent to the claim for service connection for kidney 
and back disabilities bears directly and substantially on the 
specific matter under consideration, is neither cumulative 
nor redundant, and is, by itself or in combination with other 
evidence, so significant that it must be considered in order 
to fairly decide the merits of the claims; on the other hand, 
the evidence submitted since the June 1986 rating decision 
pertinent to the claim for service connection for otitis 
externa is either cumulative or redundant, or does not bear 
directly and substantially on the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 3.321, 4.1, 4.7, 4.130. Diagnostic Code 
9411 (2001).

2.  The schedular criteria for a compensable evaluation for 
residuals of a SFW of the right thigh have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.321, 4.1, 4.7, 
4.118, Diagnostic Codes 7804, 7805, 4.124a, Diagnostic Code 
8529 (2001).

3.  The schedular criteria for an evaluation in excess of 10 
percent for right ankle sprain with degenerative changes have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5271 (2001).

4.  The schedular criteria for an evaluation in excess of 30 
percent for dermatitis have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 3.321, 4.118, Diagnostic Code 7806 
(2001).

5.  The veteran's right heel plantar calcaneal spur and 
bilateral varicose veins, sensory motor polyneuropathy, and 
knee disorders are not related to service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.310 (2001).

6.  Tinnitus is not related to service or service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.310 (2001).

7.  Gingivitis is not a disability for VA compensation 
purposes.  38 C.F.R. § 3.381 (2001).

8.  The rating decisions of April 1950 and June 1986, which 
respectively denied claims for service connection for kidney 
and back disorders, and otitis externa, are final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2001); Veteran's Regulation No. 2(a), pt. II, 
par. III; VA Regulation 1008; effective January 25, 1936 to 
December 31, 1957; 38 U.S.C. § 4005(c) (1982); 38 C.F.R. 
§ 19.192 (1985).

9.  New and material evidence has been submitted since the 
rating decision of April 1950 and the claims for service 
connection for kidney and back disorders are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter has already 
been developed pursuant to the recently enacted Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A (West 
Supp. 2001) (VCAA).  In this regard, the veteran has been 
afforded multiple examinations to assess the nature and 
extent of his service-connected disabilities and the etiology 
of the disabilities that have not yet been service connected.  
In addition, the veteran's representative has not contended 
that the veteran has not been afforded adequate VA 
examinations with respect to the veteran's service-connected 
disabilities and, in fact, has recently expressed a desire to 
currently forego any further examination and have the appeal 
decided on the current record.  Finally, there is no 
indication that there are any pertinent outstanding records 
or documents that have not already been obtained and 
associated with the claims folder.  




I.  Entitlement to an Evaluation in Excess of 50 percent for 
PTSD

The veteran's PTSD has been evaluated as 50 percent disabling 
effective January 1997 pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001), under the "new" rating 
criteria for neuropsychiatric disabilities which took effect 
on November 7, 1996.  As the veteran's claim for service 
connection for PTSD was filed in January 1997, the evaluation 
of this disorder will be based on consideration of only the 
"new" rating criteria.  

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

VA PTSD examination in July 1997 revealed that the veteran 
was found to have mild PTSD and was assigned a global 
assessment of functioning (GAF) scale score of 80.  VA PTSD 
examination in June 1998 revealed no evidence of delusions or 
hallucinations, and judgment was considered intact.  This 
examiner found the veteran's PTSD to be of moderate severity, 
noting that the veteran had a tendency to minimize or 
suppress.  It was further noted that the veteran's PTSD had 
impacted both on his employment and interpersonal 
relationships.  The veteran was assigned a GAF of 65.

VA PTSD examination in August 1999 indicated that the veteran 
had not been employed since 1988, that he had no 
hallucinations, demonstrated good judgment and insight, and 
was assigned a GAF of 60.  Private comprehensive evaluation 
in May 2000 revealed no looseness of association or content, 
no circumstantial speech, and that the veteran was non-
delusional, the examiner doubting that the veteran had 
experienced anything close to hallucinations.  The examiner 
went on to note, however, that while the veteran's judgment 
was satisfactory, his insight was not found to be where it 
should be.  A current GAF score of 58 was assigned.  A GAF 
score of 51 to 60 is for "moderate difficulty in social, 
occupational or school functioning."  Diagnostic and 
Statistical Manual of Mental Disorders (Fourth Edition) (DSM-
IV), as cited in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

As was noted above, a 70 percent evaluation under Diagnostic 
Code 9411 requires deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, as a 
result of symptoms of suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; conditions 
affecting the ability to function independently, 
appropriately and effectively; symptoms such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); and inability to establish and 
maintain effective relationships.  However, while the veteran 
certainly has been consistently found to suffer both socially 
and industrially with periodic problems associated with mood, 
insight, and irritability, which in turn were found to likely 
interfere with adapting to stressful circumstances and the 
establishment of effective relationships, there have been no 
findings as to suicidal ideation, obsessional rituals which 
interfere with routine activities, serious problems with 
speech, conditions affecting independent function, 
irritability manifested by violence, spatial disorientation, 
or neglect of personal appearance and hygiene.  Moreover, the 
Board finds that even the most recent private examiner found 
no looseness of association or content, no circumstantial 
speech, and that the veteran was non-delusional, noting that 
the veteran had not experienced anything close to 
hallucinations and assigning a GAF of 58, which represents 
moderate difficulty in social, occupational or school 
functioning.  Thus, based on the above, the Board finds that 
a preponderance of the evidence is against a finding that the 
veteran's PTSD is manifested by symptoms that more nearly 
approximate the criteria required for a 70 percent 
evaluation.  38 C.F.R. § 4.7.

A 100 percent evaluation under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 requires total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name, and the record disclose that few, if any of these 
criteria have been manifested by the veteran's PTSD since 
January 1997.  Accordingly, the Board further finds that a 
preponderance of the evidence is also against a 100 percent 
evaluation.

A higher rating is also not warranted under 38 C.F.R. § 3.321 
as the Board can not conclude that the disability picture as 
to the veteran's PTSD by itself is so unusual or exceptional, 
with such related factors as frequent hospitalization and 
marked interference with the veteran's employment, as to 
prevent the use of the regular rating criteria.


II.  Entitlement to a Compensable Evaluation for Residuals of 
a SFW to the Right Thigh and an Evaluation in Excess of 10 
percent for Right Ankle Sprain with Degenerative Changes

The Board would initially note that as there is no evidence 
of muscle damage in connection with the veteran's right thigh 
injury, the criteria for muscle injuries are not for 
application.

With respect to the veteran's residuals of SFW of the right 
thigh and right ankle sprain with degenerative changes, VA 
muscles examination of the right thigh in September 1996 did 
reveal a 1 centimeter (cm) scar, and two scars in the lateral 
aspect of the right thigh, the first one 9 cm inferior to the 
thigh and the second, about 10 cm inferior from the first 
scar.  There was no sensitivity, tenderness, indentation, 
atrophy, or damages to nerves, joints or bones.  The 
diagnosis was history of shrapnel wound of the right thigh.  
VA joints examination at this time of the right ankle 
revealed no swelling, instability or deformity, and while the 
veteran noted intermittent pain in the right ankle, the 
examiner indicated that the right ankle had free rotation of 
movement.  The diagnosis included sprained right ankle joint.

A private medical report from June 1997 reflects an 
assessment of shrapnel wound to the right thigh, which had 
potentially resulted in some pain in the right thigh.  This 
examiner did not observe any scars or other abnormalities, 
and believed the veteran's right thigh pain was caused by 
lumbosacral degenerative joint disease (DJD).

A May 1998 VA X-ray of the right ankle was interpreted to 
reveal minor degenerative changes about the ankle joint.

September 1999 VA general medical examination revealed 
diagnoses that included DJD of the right ankle and history of 
sprained right ankle.  September 1999 VA joints examination 
indicated that the veteran complained of right ankle pain and 
a sensation of giving way about once a month while walking.  
He further reported additional problems involving the ankle 
at the rate of about three times a year.  Right ankle range 
of motion revealed dorsiflexion of from 0 to 8 degrees and 
plantar flexion of 0 to 40 degrees.  The diagnosis was 
history of sprained ankle and X-ray evidence of DJD.  
Examination for scars on the right thigh revealed several 
small scars, less than 5 millimeters (mm) in diameter.  The 
clinical impression was status post-injury to right thigh 
with multiple small fragments of metal.

VA orthopedic examination in February 2001 revealed 
complaints that the right ankle would give way on a daily 
basis with popping but no swelling.  He was not sure whether 
the motion in the ankle was limited or not.  He further 
reported some weakness and fatigability due to pain and a 
slight limp when the ankle hurt.  The veteran also reported 
constant aching of the right thigh with associated weakness 
and fatigability.  Physical examination revealed a very 
slight limp on the right and slight tenderness with 
comparable measurements of the quadriceps and calves 
bilaterally.  The range of motion was to 18 degrees of 
dorsiflexion and 38 degrees of plantar flexion.  There were 
several barely visible scars about the anterolateral right 
thigh unassociated with tenderness on palpation.  The 
diagnosis included right ankle with minimal DJD, the examiner 
further noting that functional impairment was mild, with 
negligible loss of range of motion, perhaps 2 degrees each of 
dorsiflexion and plantar flexion.  There was also a diagnosis 
of SFW of the right thigh, without muscle atrophy or 
decreased strength and minimal functional impairment.

February 2001 VA neurological examination revealed a chief 
complaint of right ankle pain, which was reportedly 
aggravated by walking.  The right thigh injury was manifested 
by a dull achy pain with a sensation of numbness.  
Examination revealed very a few, very faint scars over the 
lateral aspect of the right thigh, and there was an area of 
decreased sensation over the right lateral thigh, extending 
for approximately 20 cm superoinferiorly and approximately 8 
cm anteroposteriorly.  There was no evidence of post-
traumatic neuropathy or myopathy surrounding the right ankle.  
The examiner's impression did include a finding of neuropathy 
of the lateral femoral cutaneous nerve on the right and the 
opinion that it was physiologically feasible that multiple 
small shrapnel fragments would generate this type of 
cutaneous neuropathy.  Symptoms were noted to be limited to 
sensory complaints without motor effects either reported or 
expected.

Turning first to the veteran's residuals of a SFW of the 
right thigh, the Board notes that the RO has included the 
veteran's neuropathy of the right lateral femoral cutaneous 
nerve as part of the veteran's service-connected residuals of 
a SFW of the right thigh.  However, as will be shown below, 
this nerve deficit and the other symptoms connected with the 
veteran's right thigh scars do not more nearly approximate 
symptoms that warrant a compensable evaluation.

As was noted by the RO, under 38 C.F.R. § 4.124a, Diagnostic 
Code 8529 (2001), mild to moderate paralysis of the external 
cutaneous nerve of the thigh warrants a noncompensable 
evaluation and a 10 percent rating is only warranted for 
paralysis that is severe to complete.  Here, the February 
2001 VA neurological examiner found sensory but no motor 
effects, and the Board is therefore precluded from finding 
greater than mild or moderate disability.  Thus, Diagnostic 
Code 8529 does not provide a basis for a compensable rating.

With respect to the issue of entitlement to a compensable 
rating based on the scars on the right thigh, a 10 percent 
rating is provided for tender and painful scarring based on 
objective examination, however, the medical evidence does not 
support such a finding.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2001).  In addition, as there is no evidence that 
any scar on the veteran's thigh affects functional use of an 
affected part, a separate rating for any scar on the thigh is 
also not warranted under 38 C.F.R. § 4.118, Diagnostic Code 
7805.

As for the veteran's right ankle disorder, the Board first 
notes that the RO has included the degenerative changes in 
the ankle as part of the veteran's right ankle disorder, 
which has been primarily manifested by some limitation of 
motion with pain.  Neurological findings have been negative 
so the criteria related to nerve injury are not for 
consideration. 

Accordingly, the Board finds that the veteran's right ankle 
disorder has been properly evaluated under the codes 
applicable to limitation of the ankle joint with degenerative 
changes, namely 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 and 5271 (2001).  In this regard, the Board would 
initially note that the veteran's right ankle dorsiflexion 
has been limited to as little as 8 degrees and his plantar 
flexion to 38 degrees, and that based on normal ankle 
dorsiflexion of 0 to 20 degrees and plantar flexion of 0 to 
45 degrees (See 38 C.F.R. § 4.71a, Plate II), while there 
certainly has been at least moderate limitation of 
dorsiflexion of the right ankle, there has been only slight 
limitation in plantar flexion.  Thus, the Board finds that 
such limitation is consistent with moderate limitation and 
not the marked limitation of motion required for a 20 percent 
rating under 38 C.F.R. § 4.71a. Diagnostic Code 5271.  
Indeed, the most recent VA orthopedic examiner found 
dorsiflexion to 18 degrees, which he specifically associated 
with mild functional impairment.  As arthritis is also rated 
based on the limitation of the affected joint, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2001) similarly do not 
provide any basis for a 20 percent evaluation.  Moreover, a 
separate rating for arthritis based on the same symptoms 
would be prohibited as pyramiding under 38 C.F.R. § 4.14 
(2001).

The Board also does not find that the veteran is entitled to 
a higher rating for pain on use and/or a higher rating for 
moderately severe or severe foot injury under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2001) because while there is 
evidence of DJD, it has been considered mild, and as was 
noted above, there is little objective evidence of pain or 
severely limited motion based on actual clinical findings.  
In summary, the level of disability for the veteran's right 
ankle sprain with degenerative changes is clearly recognized 
by the current 10 percent evaluation.  Indeed, the effects of 
functional loss due to pain are the foundation of that 
evaluation.  See Deluca v. Brown, 8 Vet. App. 205 (1995); 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).

The Board further finds that higher ratings for the veteran's 
right thigh and right ankle disorders are also not warranted 
under 38 C.F.R. § 3.321, as the Board can not conclude that 
the disability picture as to either disability is so unusual 
or exceptional as to prevent the use of the regular rating 
criteria.


III.  Entitlement to an Evaluation in Excess of 30 percent 
for Dermatitis, to include Entitlement to Separate Ratings 
for Dermatitis of the Scalp, Ears, Hands and Feet 

VA skin examination in September 1996 revealed eczema located 
on the hands and the feet.  A private medical report from 
June 1997 reflects examination findings of small dyshidrotic 
blisters on the thenar and hypothenar areas of the hands and 
lateral fingers.  There was also evidence of secondary 
desquamation and a hyperkeratotic rash over the plantar 
surface of the feet with blisters on the instep and lateral 
aspect of the foot.  The diagnosis was chronic tinea pedis 
with autoeczematization or id reaction affecting the palms of 
the hands. 

VA skin examination in June 1997 revealed that the veteran 
complained of recurring lesions in the scalp, hands, ears and 
feet.  Photographs and examination at this time revealed a 2 
mm crusted lesion over the occipital area, flat scars over 
the scalp, and desquamation over the hands and feet.  The 
diagnosis was possible tinea pedis and history of recurrent 
seborrheic dermatitis and eczema.  

In April 1998, the veteran provided multiple photographs 
depicting manifestations of his skin disorder on the right 
index finger and instep of the right foot.

VA skin examination in September 1999 revealed the report of 
a rash that was primarily manifested by itching and 
generalized in extent, involving the scalp, ears, hands and 
feet.  The examiner noted that there was evidence of 
exfoliation and the veteran related ulceration of both feet 
the previous winter.  The diagnosis was dermatitis-eczema, 
involving scalp, ears, hands and feet.

The veteran's dermatitis is currently rated as 30 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2001), which provides for a 30 percent rating for eczema 
with exudation or constant itching, extensive lesions or 
marked disfigurement, and the highest rating of 50 percent is 
reserved for eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or when 
exceptionally repugnant.  

The Board has also noted that the veteran has complained 
throughout the examination process that his skin disorder has 
never been examined at the time of greatest exacerbation and 
that he has therefore never received an appropriate 
evaluation.  However, the Board notes that the veteran has 
been evaluated by examiners in both the months of June and 
September, and has himself sought to correct this deficiency 
by providing photographs of his disability in April 1998.  
Thus, the Board finds that overall, the record now reflects 
an adequate overview of the veteran's disability during the 
course of the year.

In reviewing that evidence as a whole, including the 
photographs supplied directly by the veteran, the Board finds 
that a preponderance of the evidence is against entitlement 
to the highest rating for skin disability under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2001).  More specifically, 
while the Board certainly agrees that the condition as 
especially demonstrated by the April 1998 photographs could 
be characterized as productive of marked disfigurement and 
has been noted to include some exfoliation, crusting and 
reported ulceration during the winter, it is not 
exceptionally repugnant or manifested by consistent clinical 
findings of ulceration, extensive exfoliation, or crusting, 
and systemic or nervous manifestations.  Accordingly, the 
Board finds that a 50 percent rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7806 is not warranted.

With respect to the additional contention that the veteran is 
entitled to a separate rating for manifestations of the 
veteran's skin disorder for each separate anatomical region 
where that disability is located, the Board finds that 
Diagnostic Code 7806 provides for an overall rating for a 
skin disability and does not contemplate separate ratings in 
the event that that skin disorder is manifested over 
distinctly different anatomical areas. 

Finally, the Board once again finds that the disability 
picture as to the veteran's dermatitis is not so unusual or 
exceptional, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321.


IV.  Entitlement to Service Connection for Bilateral Varicose 
Veins, Bilateral Sensory Motor Polyneuropathy, Bilateral Knee 
Disorder and Right Heel Plantar Calcaneal Spur, as Secondary 
to Service-Connected Right Ankle and/or Thigh Injuries

With respect to the veteran's claims for service connection 
for right heel plantar calcaneal spur and bilateral varicose 
veins, sensory motor polyneuropathy, and knee disorders, it 
is the veteran's contention that these conditions are related 
to service-connected disability and on that basis, should 
themselves be service connected.  38 C.F.R. § 3.310 (2001).  
However, just as in the case of direct service connection, 
the causal connection between a disorder and a service-
connected disability needs to be supported by competent 
medical evidence and the Board finds that with respect to 
each of the claimed disabilities, a preponderance of the 
evidence is against such a relationship.

First, beginning with the veteran's claim that his bilateral 
knee disorder and right heel plantar calcaneal spur are 
related to his service-connected right ankle disorder, the 
Board notes that following examination of the veteran's feet 
in September 1996, a VA examiner specifically concluded that 
the veteran's right heel and bilateral knee DJD was not the 
result of his service-connected right ankle sprain, and the 
veteran has offered no medical evidence disputing this 
opinion or otherwise linking a bilateral knee disorder and 
his right heel plantar calcaneal spur to service-connected 
disability.  Thus, a preponderance of the evidence is clearly 
against the claim for service connection for these 
disabilities under 38 C.F.R. § 3.310 (2001). 

In addition, with respect to the veteran's claim for service 
connection for varicose veins and bilateral sensory motor 
polyneuropathy as secondary to service-connected disability, 
there is likewise no medical evidence in support of the claim 
and the recent February 2001 VA neurological examiner 
specifically concluded that while the veteran did have a mild 
bilateral diffuse sensory motor polyneuropathy, it was 
attributable to his 12 year history of diabetes.  The Board 
further notes that the examination report from this 
examination indicates that the veteran denied any difficulty 
with varicose veins, noting that he was unsure how this had 
become a part of his claim.  Consequently, the Board also 
finds that a preponderance of the evidence is against service 
connection for varicose veins or bilateral sensory motor 
polyneuropathy as secondary to service-connected disability.


V.  Entitlement to Service Connection for Tinnitus and 
Gingivitis

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).  As was noted above, 
service connection may also be established if a disability is 
causally related to service-connected disability.  38 C.F.R. 
§ 3.310.

In this regard, the veteran contends that he has tinnitus 
that is caused by recurrent bilateral ear infection or that 
is otherwise related to service.  As his bilateral ear 
infection is itself not service-connected, establishing 
service connection as secondary to service-connected 
disability is not possible.  38 C.F.R. § 3.310.  As far as 
direct service connection is concerned, there is no current 
diagnosis of this disability, there was no treatment or 
complaints regarding this condition in service, and there is 
no evidence linking any such disability to service.  
Therefore, the Board finds that service connection for 
tinnitus is not warranted on any basis.

As for entitlement to service connection for gingivitis, the 
Board would merely point out as did the RO that service 
connection for treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
in accordance with 38 C.F.R. § 17.161 (2001). 38 C.F.R. § 
3.381 (2001).

"Periodontal" is defined as "around a tooth."  Stedman's 
Medical Dictionary 1330 (26th Ed.).  "Gingivitis" is defined 
as inflammation of the gingiva, which is the tissue 
surrounding the teeth.  Stedman's at 717.  Gingivitis is, 
therefore, a periodontal disease.  Thus, in accordance with 
38 C.F.R. § 3.381, as a matter of law periodontal disease is 
not a disability for which service connection can be granted 
for the purpose of VA disability compensation benefits and 
the veteran's claim for service connection for gingivitis 
must be denied.


VI.  Whether New and Material Evidence has been Submitted to 
Reopen Claims for Service Connection for Otitis Externa, a 
Kidney Disorder, and a Back Disorder

The record reflects that a rating decision in April 1950 
denied service connection for kidney and back disorders and 
that a June 1986 rating decision denied an application to 
reopen a claim for service connection for otitis externa.  
Thereafter, the record does not reflect that the veteran 
filed a timely notice of disagreement with either the rating 
decisions of April 1950 or June 1986.  Accordingly, the Board 
finds that the April 1950 and June 1986 rating decisions 
became final as outlined in 38 U.S.C.A. § 7105 (West 1991) 
when the veteran failed to perfect his appeal of those 
decisions within the statutory time limit.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As such, his claims for service 
connection for kidney and back disorders, and otitis externa 
may only be reopened if new and material evidence is 
submitted, and based on the grounds stated for the denial in 
the April 1950 rating decision, this would consist of a at 
least a current diagnosis of kidney and back disabilities 
(the RO did mention that a kidney disorder was diagnosed in 
1948, but based its denial at least in part on the lack of 
current disability), and with respect to the June 1986, 
evidence indicating aggravation of preexisting otitis 
externa, either during service or by service-connected 
disability.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

In this regard, the evidence received since the subject 
rating decisions does include current diagnoses of both 
kidney and back disorders (VA general examination in 
September 1999 revealed diagnoses that included a thoracic 
spine disorder and a renal cyst).  Consequently, as to these 
disorders, the Board finds that the additional evidence bears 
directly and substantially on the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in combination with other evidence, is so 
significant that it must be considered in order to fairly 
decide the merits of the claims. 

On the other hand, the Board finds that the last final denial 
as to the claim for service connection for otitis externa was 
not based on simply a lack of current disability but rather 
the lack of evidence of aggravation during service or by 
service-connected disability.  Since June 1986, the veteran 
has still not submitted this critical evidence.

The critical question with respect to the claim for service 
connection for otitis externa was and remains whether there 
is medical evidence demonstrating aggravation of this 
disability during service or by the veteran's service-
connected disability, and the evidence received since the 
June 1986 rating decision still does not adequately address 
this fundamental question as to the veteran's claim.  
Therefore, the Board has no alternative but to conclude that 
the additional evidence and material of record received in 
this case is not dispositive of this essential issue and thus 
not material.  It is also not material because it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

With respect to the Board's decision not to reopen the claim 
for service connection for otitis externa, the Board would 
like to point out that in the March 1998 statement of the 
case, the RO provided the correct standard of new and 
material evidence found in 38 C.F.R. § 3.156 in accordance 
with Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  
Therefore, the Board concludes that the veteran has been 
provided with all of the relevant law and regulations 
pertinent to his claim such that further notice of this 
information would be both redundant and unnecessary.  The 
Board also notes that there is language in the VCAA which 
implies that new and material claims are to be excluded from 
the duty to assist provisions of the statute.



ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.

Entitlement to a compensable evaluation for residuals of a 
SFW of the right thigh is denied.

Entitlement to an evaluation in excess of 10 percent for 
right ankle sprain with degenerative changes is denied.

Entitlement to an evaluation in excess of 30 percent for 
dermatitis is denied.

Entitlement to service connection for right heel plantar 
calcaneal spur and bilateral varicose veins, sensory motor 
polyneuropathy, and knee disorders is denied.

Entitlement to service connection for tinnitus and gingivitis 
is denied.

New and material evidence having been submitted, the claims 
for service connection for a kidney disorder and a back 
disorder are reopened.

New and material evidence not having been submitted, 
reopening of the claim for service connection for otitis 
externa is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



